PER CURIAM.
Frederick O’Hara appeals the summary denial of his motions to correct his concur*1377rent sentences received in two cases. The defendant’s motions sought to have the trial court award him credit against his concurrent sentences for presentence jail time allegedly served from April 19, 1988, through November 3, 1988. The trial court denied the defendant’s motion, holding that he received credit for all presentence time. The trial court failed to provide portions of the record sufficient to refute the defendant’s claim or to substantiate the trial court’s conclusion that the defendant had received all the credit time to which he was entitled.
Accordingly, we remand this case for further proceedings. After remand, if the trial court again determines that the defendant’s motions should be denied, it should attach to its order whatever documentation is relied upon in support of its findings. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed.
SCHOONOVER, C.J., and SCHEB and CAMPBELL, JJ., concur.